Citation Nr: 0535141	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  03-34 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for status post medial meniscectomy of the left knee. 

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for degenerative arthritis of the left knee. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from June 1954 to March 
1982.      

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which granted service connection for status post 
medial meniscectomy of the left knee and assigned a 20 
percent rating, and granted service connection for 
degenerative arthritis of the left knee and assigned a 10 
percent rating.  

In March 2004, the veteran testified before the undersigned 
Veterans Law Judge at a hearing at the RO.  A transcript of 
that hearing has been associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002), specifically provides that the duty to assist 
includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  
38 U.S.C. § 5103A(b)(1), (2).  

At the hearing before the Board in March 2004, the veteran 
reported that he received treatment for the left knee 
disability from a private physician, Dr. Pita.  Review of the 
record reveals that treatment records from Dr. Pita dated 
from December 1995 to June 2003 are associated with the 
claims folder.  The Board finds that the RO should make an 
attempt and obtain the treatment records from Dr. Pita dated 
from June 2003 to present.  VA has a duty to seek these 
records.  38 U.S.C.A. § 5103A(b)(1)(a).   

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  

Regarding the claim for an increased rating for the left knee 
disability, at the hearing before the Board in March 2004, 
the veteran testified that he currently experienced more pain 
in the left knee since service connection was granted in 
November 2002.  Because of the evidence of worsening since 
the last examination in October 2002, a new examination is 
needed to determine the severity of the knee disability.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The Board 
also notes that a medical opinion is needed as to the left 
knee instability is slight, moderate or severe.  

Accordingly, this case is remanded to the originating agency 
(OA) for the following action: 

1.  The OA should obtain all records of 
the veteran's treatment for the left knee 
disability from Dr. Abelardo Pita located 
at 3460 Katella Avenue, Los Alamitos, 
California, 90720 (treatment records 
dated from June 2003).  

2.  The veteran should be afforded an 
orthopedic examination to determine the 
nature, extent, and severity of the 
service-connected left knee disability.   

The veteran's VA claims folder, including 
all information received pursuant to the 
above requests, must be made available to 
the examiner for review in connection 
with the examination.  

The examiner should report whether there 
is lateral subluxation or lateral 
instability of the left knee, and if 
present, express an opinion as to the 
severity of such subluxation or lateral 
instability (slight, moderate, severe).  
The examiner should report whether there 
is locking of the knee, and whether there 
are X-ray findings of arthritis.  
 
The examiner should report the range of 
motion in the left knee in degrees.  The 
examiner should determine whether the 
knee disability is manifested by weakened 
movement, excess fatigability, or 
incoordination.  Such inquiry should not 
be limited to muscles or nerves.  These 
determinations should be expressed in 
terms of the degree of additional range-
of-motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.

3.  Then the OA should readjudicate the 
issue on appeal.  If all the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the veteran and her representative.  
The case should then be returned to the 
Board, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


